     Case 2:20-cv-02365-PSG-JDE Document 34 Filed 09/29/20 Page 1 of 1 Page ID #:661
                                                                             J sl~

 1          PETER KLEIDMAN,                              No. 2:20-cv-02365-PSG(JDE) ~
 2                      Plaintiff,
                                                         JUDGMENT
 3                          v.
4         THE HON.THOMAS L.
      WILLHITE, JR., et al.,
 5
                                 Defendants.
6
 7
 8
 9
10
11          Pursuant to the Order Accepting Findings and Recommendations ofthe
12 United States Magistrate Judge,
13      IT IS HEREBY ORDERED,ADJUDGED AND DECREED that:
14           1.   Plaintiff shall take nothing by this action;
15          2.    Plaintiff's federal law claims asserted in the operative Second
16 Amended Complaint(Counts 1, 5-8, 11, 12, 16-18) are dismissed with
17 prejudice; and
18 ///
19 ///
20           3.   The remainder of the claims asserted operative Second Amended
21     Complaint(Counts 2-4, 9, 10, 13-15) are dismissed without prejudice to being
22 asserted in state court.
23
24 Dated:            ~ ~~2°~
25
26                                                 PHILIP S. GUTIERREZ
27                                                 Chief United States District Judge
28

                                               2
